                                            Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 1 of 16




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            ELIDIA M. DUARTE,
                                   7                                                        Case No. 20-cv-00151-JCS
                                                         Plaintiff,
                                   8
                                                  v.                                        ORDER REGARDING MOTION TO
                                   9                                                        DISMISS PLAINTIFF’S AMENDED
                                            ANDREW SAUL et al.,                             COMPLAINT
                                  10
                                                         Defendants.                        Re: Dkt. No. 42
                                  11
                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff Elidia M. Duarte brings this action against Defendant Andrew Saul,

                                  14   Commissioner of Social Security (the “Commissioner”), as well as thirty agents and employees of

                                  15   the Social Security Administration identified only as Does 1–50. Duarte asserts statutory and

                                  16   constitutional claims based on allegations of procedural and substantive errors in the

                                  17   Commissioner’s handling of disputes regarding Duarte’s entitlement to disability benefits. The

                                  18   Court previously granted a motion to dismiss Duarte’s original complaint with leave to amend.

                                  19   Duarte filed an amended complaint, and the Commissioner moves once again to dismiss Duarte’s

                                  20   claims for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1)

                                  21   and for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). A hearing

                                  22   was held on April 9, 2021 at 9:30 a.m. After that hearing, the Court granted Duarte’s attorneys’

                                  23   uncontested motion to withdraw as counsel on the basis that they had been retained only for a

                                  24   limited-scope representation. For the reasons discussed below, the Commissioner’s motion is

                                  25   GRANTED, and the case is DISMISSED without leave to amend.1

                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                             Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 2 of 16




                                   1   II.      BACKGROUND

                                   2            A.   Previous Order
                                   3            The Court previously dismissed Duarte’s claims with leave to amend. Order Re Mot. to

                                   4   Dismiss (dkt. 37) at 1. The Commissioner argued that the Court lacked subject matter jurisdiction

                                   5   because Duarte failed to exhaust her administrative remedies, that some of Duarte’s claims were

                                   6   moot because the Commissioner had complied with her requests, and that Duarte failed to state a

                                   7   claim upon which relief could be granted. Id. The Court found that Duarte’s opposition (which

                                   8   was prepared by counsel) was only “loosely connected to her complaint” (which had been filed

                                   9   pro se) and did “not assist the Court in evaluating whether to dismiss each of the claims raised in

                                  10   the complaint.” Id. The Court concluded the complaint had been superseded by subsequent

                                  11   events and did “not sufficiently put the Commissioner on notice of the claims Duarte now

                                  12   intend[ed] to pursue.” Id. at 2.
Northern District of California
 United States District Court




                                  13            B.   Factual Background
                                  14            Duarte is 83 years old and suffers from the following medical diagnoses: “cancer (in

                                  15   remission), hypothyroidism, hypertension, epilepsy, extensive spinal surgery, shoulder surgery,

                                  16   osteoporosis, post-traumatic stress disorder, and a 5/28/20 recent knee fracture due to a fall.” Am.

                                  17   Compl. (dkt. 40) ¶ 1.

                                  18            In 1994, Duarte “began receiving Social Security Act Title II Survivor benefits based on

                                  19   her deceased husband’s record.” Mosley Decl. (dkt. 42-1) ¶ 3.2 Duarte continues to receive these

                                  20   benefits. Id. In July 2001, Duarte “protectively filed for Social Security Act Title XVI

                                  21   Supplemental Security Income (SSI) benefits.” Id. ¶ 4. The Social Security Administration

                                  22   granted her application and found Duarte was eligible for monthly payments beginning August

                                  23   2000. Id.

                                  24            In May 2001, the Social Security Administration found Duarte was “over the allowable

                                  25   resource limits for August and September 2000,” and that she was only eligible for benefits

                                  26
                                       2
                                  27    This order includes procedural history as stated in declarations submitted by the Commissioner
                                       only for context. Except for the fact that a decision was recently issued by an ALJ—which Duarte
                                  28   acknowledges in her opposition brief—the Court does not rely on those declarations in dismissing
                                       Duarte’s complaint, and need not reach Duarte’s evidentiary objections.
                                                                                          2
                                          Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 3 of 16




                                   1   beginning October 2000. Id. Duarte alleges she appealed the determination in October 2001 by

                                   2   submitting a Request for Reconsideration and disputed that she was over the allowable resource

                                   3   limit. Am. Compl. ¶ 16. In December 2001, the Social Security Administration found Duarte was

                                   4   over the allowable resource limit in August and September 2000 and therefore had been overpaid

                                   5   benefits for those months. Mosley Decl. ¶ 4.

                                   6          In September 2012, the Social Security Administration found Duarte was over the

                                   7   allowable resource limits in June and September 2012, and therefore was overpaid SSI benefits for

                                   8   those months. Id. ¶ 6. In September 2012, Duarte filed a Request for Reconsideration disputing

                                   9   that she had excess resources in those months. Id. She also submitted a request to the Modesto

                                  10   Social Security Office for twelve items of record in her 2001 appeal. Am. Compl. ¶ 19. Duarte

                                  11   alleges the Modesto Social Security Office never produced the records. Id. ¶ 21. Several years

                                  12   later, on February 18, 2018, the Social Security Administration provided Duarte with records of
Northern District of California
 United States District Court




                                  13   payments between 2001 and 2016. Mosley Decl. ¶ 9 & Ex. A.

                                  14          In October 2012, Duarte filed a Request for Reconsideration of the overpayment. Am.

                                  15   Compl. ¶ 19. In November 2012, the Social Security Administration issued a partially favorable

                                  16   decision and found that Duarte had been overpaid only in June 2012. Mosley Decl. ¶ 6. Duarte

                                  17   did not appeal the determination, id., and paid the full amount of the overpayment on October 25,

                                  18   2012, Am. Compl. ¶ 24.

                                  19          Duarte continued to receive monthly SSI benefits until October 2015 when she reported a

                                  20   tort judgment to the Social Security Administration and requested cessation of her benefits starting

                                  21   in November 2015. Id. ¶ 31; Mosley Decl. ¶ 7. The Social Security Administration determined

                                  22   that, as a result of the settlements, Duarte had excess income beginning October 2015 and

                                  23   therefore was ineligible for payments. Mosley Decl. ¶ 7. The Social Security Administration

                                  24   assessed $302.80 for overpayments in October and November 2015. Id. Duarte alleges she filed

                                  25   an appeal at the Berkeley Social Security Office on December 4, 2015 and an amended appeal on

                                  26   December 7, 2015. Am. Compl. ¶ 37, 39.

                                  27          On March 1, 2021, an Administrative Law Judge (“ALJ”) issued a decision on the Social

                                  28   Security Administration’s 2015 determination of overpayments. Opp’n at 6; Anderson Decl.
                                                                                        3
                                          Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 4 of 16




                                   1   (dkt. 42-2) ¶ 11. On March 12, 2021, Duarte appealed the ALJ’s decision to the Appeals Council.

                                   2   Opp’n at 6.

                                   3          The Social Security Administration claims to have “waived or reversed any overpayments

                                   4   assessed against [Duarte] with the exception of overpayments assessed for August 2000,

                                   5   September 2000, and June 2012,” including overpayments for October and November 2015.

                                   6   Mosley Decl. ¶ 8. In March 2017, the Social Security Administration refunded Duarte $302.80.

                                   7   Id. Duarte alleges that the Social Security Administration owes her Social Security benefits

                                   8   accrued but unpaid between 2001 and 2016. Am. Compl. ¶ 26.

                                   9          Duarte’s amended complaint asserts the following claims: (1) a claim based on an alleged

                                  10   violation of Duarte’s right to petition and instruct and association under the First Amendment of

                                  11   the United States Constitution, id. ¶¶ 116–25; (2) a claim based on an alleged violation of Duarte’s

                                  12   right to substantive and procedural due process under the Fifth Amendment of the United States
Northern District of California
 United States District Court




                                  13   Constitution, id. ¶¶ 126–42; (3) a claim based on allegations of wrongful withholding of agency

                                  14   records under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, and the Privacy Act, 5

                                  15   U.S.C. § 552a, id. ¶¶ 143–59; (4) a claim under the Administrative Procedures Act (“APA”),

                                  16   5 U.S.C. §§ 701–06, id. ¶¶ 160–75; and (5) a claim seeking a writ of mandamus under the

                                  17   Mandamus Act, 28 U.S.C. §§ 1361, and the All Writs Act, 28 U.S.C. § 1651, id. ¶¶ 176–234.

                                  18          C.     Parties’ Arguments
                                  19                 1. The Commissioner’s Motion
                                  20          The Commissioner contends that Duarte’s claims should be dismissed pursuant to Rule

                                  21   12(b)(1) because the Court lacks subject matter jurisdiction over her claims. The Commissioner

                                  22   argues that Duarte’s amended complaint stems from a dispute over her Social Security Survivor

                                  23   and Supplemental Security Income benefits, which are governed by the Social Security Act and

                                  24   require a claimant to first exhaust her administrative remedies before seeking judicial review.

                                  25   Mot. (dkt. 42) at 6 (citing 42 U.S.C. § 405(g)). The Commissioner concedes that courts may

                                  26   waive exhaustion if Duarte “asserts a Constitutional claim that is collateral to her claim for

                                  27   benefits, is colorable, and is one whose resolution would not serve the purposes of exhaustion

                                  28   (futility),” but argues Duarte has failed to meet that criteria. Id. at 10 (citing Hoye v. Sullivan, 985
                                                                                          4
                                           Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 5 of 16




                                   1   F.2d 2d 990, 991 (9th Cir. 1992)).

                                   2          The Commissioner argues Duarte’s FOIA and Privacy Act claims are moot and that she

                                   3   has failed to exhaust her administrative remedies. Id. As to Duarte’s APA claim, the

                                   4   Commissioner argues that statute “does not afford an implied grant of subject-matter jurisdiction

                                   5   permitting federal judicial review of agency actions.” Id. at 14 (citing Califano v. Sanders, 430

                                   6   U.S. 99, 107 (1977)). As to Duarte’s claim for relief under the Mandamus Act, the Commissioner

                                   7   argues that Duarte has failed to state a claim for “the extraordinary remedy of mandamus” and that

                                   8   the Court lacks jurisdiction under the Mandamus Act. Id. at 15

                                   9          The Commissioner argues that Duarte is not entitled to injunctive relief because she has

                                  10   failed to satisfy the elements required to establish an entitlement to such relief and because she has

                                  11   failed to allege a jurisdictional basis for her claims. Id. at 17 (citing Winter v. Natural Res. Def.

                                  12   Council, Inc., 555 U.S. 7, 22 (2008)). As to declaratory relief, the Commissioner argues that
Northern District of California
 United States District Court




                                  13   Duarte has failed to allege a jurisdictional basis for any of her claims and therefore lacks a “valid,

                                  14   standalone claim upon which declaratory relief can be granted.” Id. at 18 (citing Fed. R. Civ. P.

                                  15   12(b)(6)).

                                  16                2. Duarte’s Opposition
                                  17          First, Duarte asks the Court to convert the Commissioner’s motion to dismiss into a motion

                                  18   for summary judgment because the Commissioner included declarations and exhibits in the

                                  19   motion. Opp’n (dkt. 46) at 7.3

                                  20
                                       3
                                         In support of her opposition, Duarte asks the Court to take judicial notice of thirteen exhibits:
                                  21   archived public data files on the Social Security Administration’s website, certain provisions of
                                       the Social Security Administration’s Program Operations Manual System (“POMS”), two Social
                                  22   Security Rulings (“SSRs”), and the death certificates of Quirino and Rodrigo Miranda. See
                                       Request for Judicial Notice (“RJN,” dkt. 49). The Commissioner did not oppose the RJN. See
                                  23   Opp’n.
                                  24   A court may take judicial notice of a fact that is “not subject to reasonable dispute because it:
                                       (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and
                                  25   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
                                       201. The Court therefore grants Duarte’s request for judicial notice, although it does not affect the
                                  26   outcome of the motion to dismiss. See Wesco Ins. Co. v. Smart Indus. Corp., 469 F. Supp. 3d
                                       1003, 1009 (D. Nev. 2020) (taking judicial notice of a death certificate); People with Disabilities
                                  27   Found. v. Colvin, No. 15-cv-02570-HSG, 2016 WL 2984898, at *3 (N.D. Cal. May 24, 2016)
                                       (taking judicial notice of the POMS); Gerritsen v. Warner Bros. Ent. Inc., 112 F. Supp. 3d 1011,
                                  28
                                                                                          5
                                          Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 6 of 16




                                   1           Second, Duarte contends that the Court has subject matter jurisdiction over her claims. As

                                   2   to her claims of unlawful delays, Duarte argues that exhaustion is not required where a plaintiff

                                   3   challenges “the adequacy of the agency procedure itself.” Id. at 8 (citing Barry v. Barchi, 443

                                   4   U.S. 55, 63 n.10 (1979)). As to her claim of unpaid benefits, Duarte argues that she received a

                                   5   final decision in 1996 when the Social Security Administration determined that she was eligible

                                   6   for Social Security disability and SSI benefits. Id. at 9. She contends her benefits are “vested and

                                   7   matured property rights” and therefore are “not subject to any requirement of exhaustion of

                                   8   administrative remedies.” Id. at 13.

                                   9           Duarte further argues that she is entitled to waiver of exhaustion because (1) her claim is

                                  10   collateral to her claim for Social Security benefits and because she is challenging the

                                  11   constitutionality of the administrative process, id. at 10–12; (2) she will suffer “irreparable harm”

                                  12   due to her high risk of death if she is required to exhaust her administrative remedies, id. at 15–17;
Northern District of California
 United States District Court




                                  13   and (3) exhaustion is futile, id. at 17–19. Duarte further argues that the Court has subject matter

                                  14   jurisdiction pursuant to the mandamus statute, id. at 19–20 (citing Lopez v. Heckler, 725 F.2d

                                  15   1489, 1507 (9th Cir. 1984)); pursuant to the APA, id. at 20–21; and pursuant to the federal

                                  16   question statute, id. at 21–22 (citing 28 U.S.C. § 1331)). Duarte also argues the Commissioner

                                  17   does not have specialized administrative competence and reject the Commissioner’s argument that

                                  18   Covid-19 delayed processing of her claim. Id. at 22–25.

                                  19           Lastly, Duarte argues that her claims are not moot because her claims are “capable of

                                  20   repetition yet evading review.” Id. at 27. She argues the ALJ’s decision issued on March 1, 2021

                                  21   was a “bad faith tactic” intended to moot her claims. Id. at 26. She argues that her claims are not

                                  22   moot unless the Commissioner “disavows future unreasonable and unlawful delays” in her case.

                                  23   Id. at 28.

                                  24           With the Court’s permission, Duarte filed a separate objection to portions of evidence

                                  25
                                  26
                                       1033 (C.D. Cal. 2015) (taking judicial notice of information on government agency websites
                                  27   because Rule 201 allows the court to “take judicial notice of public records and government
                                       documents available from reliable sources on the Internet, such as websites run by governmental
                                  28   agencies” (citations and quotation marks omitted)).

                                                                                         6
                                           Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 7 of 16




                                   1   submitted with the Commissioner’s motion, largely for lack of personal knowledge by the

                                   2   declarants. See Evidentiary Objection (dkt. 50).

                                   3                3. The Commissioner’s Reply
                                   4          In his reply, the Commissioner argues again that the Court lacks subject matter jurisdiction

                                   5   over Duarte’s complaint and that injunctive relief is not warranted. See generally Reply (dkt. 53).4

                                   6   In response to Duarte’s evidentiary objections to the declarations filed by the Commissioner, the

                                   7   Commissioner contends the declarants “had sufficient expertise and knowledge to access Social

                                   8   Security records, review and interpret them, and provide information about the status of [Duarte’s]

                                   9   claim and appeals.” Id. at 3. The Commissioner also argues the declarations “conform to the

                                  10   requirements of 28 U.S.C. § 1746,” and that they were filed to establish the threshold question

                                  11   regarding whether the Court has subject matter jurisdiction over the complaint. Id. at 3–4.

                                  12          As to the 2015 determination, the Commissioner argues the issue is not “ripe for judicial
Northern District of California
 United States District Court




                                  13   review” because the Appeals Council has yet to take final action. Id. at 4–5. As to Duarte’s

                                  14   allegations of years of underpayments, the Commissioner argues the issue is not ripe for review

                                  15   because the “ALJ sent Plaintiff’s payment issue to the field office for further development.” Id. at

                                  16   7. The Commissioner also argues that Duarte’s 1996 awards were not final decisions and that she

                                  17   would have needed to “timely administratively appeal” to challenge them. Id. As to the 2000

                                  18   overpayment determination, the Commissioner argues the records indicate Duarte did not file an

                                  19   appeal and therefore did not exhaust her administrative remedies. Id. The Commissioner argues

                                  20   the Social Security Act is “the exclusive means of judicial review of claims related disputes” and

                                  21   disputes Duarte’s argument that the APA or the federal question statute provide separate bases for

                                  22   subject matter jurisdiction. Id. at 8. Lastly, the Commissioner repeats his argument that

                                  23   mandamus relief and injunctive relief are not warranted. Id. at 8–9.

                                  24
                                  25
                                  26
                                  27   4
                                        Because the reply brief does not include page numbers, this order cites the page numbers
                                  28   assigned by the ECF. The Commissioner is encouraged to include page numbers on any future
                                       briefs.
                                                                                       7
                                          Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 8 of 16




                                   1   III.   LEGAL STANDARDS

                                   2          A.    Legal Standard Under 12(b)(1)
                                   3          A motion to dismiss based on lack of subject matter jurisdiction can be either “facial” or

                                   4   “factual.” See, e.g., White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). Where a defendant brings

                                   5   a facial challenge, that is, a challenge to the court’s subject matter jurisdiction based the

                                   6   allegations in the complaint, the court conducts an inquiry that is “analogous to a 12(b)(6)

                                   7   motion.” Roberts v. Corrothers, 812 F.2d 1173, 1178 (9th Cir. 1987). On the other hand, “[i]f the

                                   8   moving party converts ‘the motion to dismiss into a factual motion by presenting affidavits or

                                   9   other evidence properly brought before the court, the party opposing the motion must furnish

                                  10   affidavits or other evidence necessary to satisfy its burden of establishing subject matter

                                  11   jurisdiction.’” Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004) (quoting Safe Air for

                                  12   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2013)). The district court may review this
Northern District of California
 United States District Court




                                  13   evidence without converting the motion to dismiss into a motion for summary judgment. Safe Air

                                  14   for Everyone, 373 F.3d at 1039. Where a party brings a factual challenge to subject matter

                                  15   jurisdiction, as the Commissioner does here, the court does not presume that the factual allegations

                                  16   in the complaint are true. Id. However, a court may not resolve genuinely disputed facts where

                                  17   the question of jurisdiction is dependent on the resolution of factual issues going to the merits. Id.

                                  18          B.    Legal Standard Under 12(b)(6)
                                  19          A complaint may also be dismissed for failure to start a claim under which relief can be

                                  20   granted under Rule 12(b)(6) of the Federal Rules of Civil Procedure. “The purpose of a motion to

                                  21   dismiss under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz.

                                  22   Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a claimant’s burden at the pleading

                                  23   stage is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading

                                  24   that states a claim for relief must contain . . . a short and plain statement of the claim showing that

                                  25   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). In ruling on a motion to dismiss under Rule

                                  26   12(b)(6), the court takes “all allegations of material fact as true and construe[s] them in the light

                                  27   most favorable to the non-moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484

                                  28   (9th Cir. 1995). Dismissal may be based on a lack of a cognizable legal theory or on the absence
                                                                                          8
                                          Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 9 of 16




                                   1   of facts that would support a valid theory. Balisteri v. Pacifica Police Dep’t, 901 F.2d 696, 699

                                   2   (9th Cir. 1990). A pleading must “contain either direct or inferential allegations respecting all the

                                   3   material elements necessary to sustain recovery under some viable legal theory.” Bell Atl. Corp. v.

                                   4   Twombly, 550 U.S. 544, 562 (2007) (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,

                                   5   1106 (7th Cir. 1984)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

                                   6   of the elements of a cause of action that will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                   7   (quoting Twombly, 550 U.S. at 555). “[C]ourts ‘are not bound to accept as true a legal conclusion

                                   8   couched as a factual allegation.’” Twombly, 550 U.S. at 557. Rather, the claim must be

                                   9   “‘plausible on its face,’” meaning that the claimant must plead sufficient factual allegations to

                                  10   “allow the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  11   alleged.” Id. (quoting Twombly, 550 U.S. at 570).

                                  12   IV.    ANALYSIS
Northern District of California
 United States District Court




                                  13           A.   Exhaustion of Administrative Remedies
                                  14          Under the Social Security Act, a plaintiff must obtain a “final decision of the

                                  15   Commissioner of Social Security made after a hearing” before seeking judicial review of any

                                  16   agency decision regarding Social Security benefits. 42 U.S.C. § 405(g); 42 U.S.C. § 1383(c)(3).

                                  17   “A claimant’s failure to exhaust the procedures set forth in the Social Security Act, 42 U.S.C.

                                  18   § 405(g), deprives the district court of jurisdiction.” Bass v. Social Sec. Admin., 872 F.2d 832, 833

                                  19   (9th Cir. 1989) (citing Heckler v. Ringer, 466 U.S. 602, 617 (1984)). 42 U.S.C. § 405(g) requires

                                  20   a plaintiff to undergo the following steps before seeking judicial review:

                                  21                  Section 405(g) provides that a civil action may be brought only after
                                                      (1) the claimant has been party to a hearing held by the
                                  22                  [Commissioner] and (2) the [Commissioner] has made a final
                                                      decision on the claim. To obtain a hearing, the claimant must
                                  23                  (1) present a claim to the [Commissioner] and obtain an initial
                                                      determination; (2) seek reconsideration; and (3) after reconsideration,
                                  24                  request a hearing before an administrative law judge. The decision
                                                      made following the hearing does not become the final decision of the
                                  25                  [Commissioner] until the claimant requests review by the appeals
                                                      council, and the appeals council either grants or denies review.
                                  26
                                       Id. (internal citations omitted). Contrary to Duarte’s arguments, she has not received a final
                                  27
                                       decision until the appeals council has either granted or denied review. See id. Here, Duarte fails
                                  28
                                                                                         9
                                         Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 10 of 16




                                   1   to allege exhaustion of her administrative remedies. Duarte alleges that she sought reconsideration

                                   2   of several of the Social Security Administration’s determinations but does not allege requests for

                                   3   review by the appeals council, as is required by 42 U.S.C. § 405(g). For the March 1, 2021 ALJ

                                   4   decision, Duarte asserts that she filed a request for review by the appeal council but has yet to

                                   5   receive a decision. Therefore, that claim is not ripe until a final decision is issued by the appeals

                                   6   council.

                                   7          Accordingly, Duarte has failed to exhaust her administrative remedies before seeking

                                   8   judicial review, as is required by 42 U.S.C. § 405(g). The question, then, is whether the

                                   9   exhaustion requirement has been or should be waived.

                                  10          Exhaustion may be waived by the Commissioner, Cassim v. Bowen, 824 F.2d 791, 795

                                  11   (9th Cir. 1987) (citing Weinberger v. Salfi, 422 U.S. 749, 766–67 (1975)), or by the court, id.

                                  12   (citing Matthews v. Eldridge, 424 U.S. 319, 330–32 (1976)). The Commissioner has not waived
Northern District of California
 United States District Court




                                  13   exhaustion, Mot. at 6–10.

                                  14          “Courts may waive exhaustion because ‘cases may arise where a claimant’s interest in

                                  15   having a particular issue resolved promptly is so great that deference to the agency’s judgment is

                                  16   inappropriate.’” Id. (quoting Eldridge, 424 U.S. at 330). In order to waive exhaustion, the

                                  17   plaintiff must demonstrate the claim is “(1) collateral to a substantive claim of entitlement

                                  18   (collaterality), (2) colorable in its showing that refusal to the relief sought will cause an injury

                                  19   which retroactive payments cannot remedy (irreparability), and (3) one whose resolution would

                                  20   not serve the purposes of exhaustion (futility).” Briggs v. Sullivan, 886 F.2d 1132, 1139 (9th Cir.

                                  21   1989) (internal quotations omitted); Sensory Neurostimulation, Inc. v. Azar, 977 F.3d 969, 981

                                  22   (9th Cir 2020). Based on the following, the Court finds that Duarte fails to establish that waiver

                                  23   by the Court is warranted here.

                                  24                 1. Collaterality
                                  25          “A plaintiff’s claim is collateral if it is not essentially a claim for benefits.” Johnson, 2

                                  26   F.3d at 921 (citing Bowen v. City of New York, 476 U.S. 467, 483 (1985)). Here, Duarte is

                                  27   challenging delays in her claim for Social Security benefits which stem from the Social Security

                                  28   Administration’s determination that she was overpaid benefits. Opp’n at 10. Although Duarte
                                                                                          10
                                         Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 11 of 16




                                   1   argues that she “challenges the constitutionality of the administrative process,” her allegations

                                   2   demonstrate instead that the core of her complaint is the Commissioner’s processing and denial of

                                   3   her own claim for Social Security benefits. See id. at 12. For example, the crux of her due process

                                   4   claim is that she has been denied her Social Security benefits, which she contends are a protected

                                   5   property right.

                                   6           Accordingly, Duarte’s claims are “inextricably intertwined with [her] claim[] for benefits”

                                   7   and are therefore not collateral to her claim for benefits. Kildare, 325 F.3d at 1083 (finding claims

                                   8   collateral where plaintiffs failed to allege “a specific policy” and made “only allegations of

                                   9   idiosyncratic individual errors”); cf. Yellen v. Social Sec. Admin., 2019 WL 3767459, at *4 (D.

                                  10   Haw. Aug. 9, 2019) (finding plaintiff’s claims “challenging a particular SSA regulation” were

                                  11   collateral).

                                  12                  2. Irreparability
Northern District of California
 United States District Court




                                  13           Duarte “must raise ‘at least a colorable claim’ that exhaustion will cause [her] irreparable

                                  14   injury.” Johnson v. Shalala, 2 F.3d 918, 922 (9th Cir. 1993). “A colorable claim of irreparable

                                  15   harm is one that is not ‘wholly insubstantial, immaterial, or frivolous.’” Kildare, 325 F.3d at 1083

                                  16   (quoting Johnson, 2 F.3d at 922)). Economic hardships may constitute irreparable injury because

                                  17   “[b]ack payments cannot erase the experience of the entire effect of several months without food,

                                  18   shelter or other necessities.” Id. (finding irreparable harm where appellants alleged “subsistence

                                  19   on General Assistance and food stamps, lack of medical insurance, and homelessness”) (internal

                                  20   citations and quotation marks omitted).

                                  21           Duarte argues that she will suffer irreparable harm because she is unlikely to survive long

                                  22   enough to exhaust her administrative remedies, Opp’n at 15–17, and alleges the repeated delays

                                  23   cause her “severe nausea and dangerously elevated blood pressure,” Am. Comp. ¶ 1. The Court

                                  24   finds this is sufficient to establish irreparable harm because back payments cannot restore the

                                  25   impacts on her health. See Anderson v. Sullivan, 806 F. Supp. 134, 138 (E.D. Tex. 1992) (finding

                                  26   plaintiff has made a colorable showing of irreparable harm because “the ordeal of having to go

                                  27   through the administrative appeal process may trigger a medical setback”). Furthermore, Duarte

                                  28   adequately alleges economic hardship, including an inability to purchase sufficient food, attend
                                                                                        11
                                         Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 12 of 16




                                   1   necessary physical therapy sessions, and purchase dentures. See Am. Compl. ¶ 1.

                                   2                 3. Futility
                                   3          “Futility is established if exhausting administrative remedies would not serve the policies

                                   4   underlying exhaustion.” Sensory Neurostimulation, 977 F.3d at 981 (citations omitted). Futility is

                                   5   not established when the “focus is on individual irregularities that allegedly had the effect of

                                   6   denying . . . benefits” to the plaintiff. Kildare, 325 F.3d at 1084. Here, Duarte alleges the

                                   7   Commissioner committed errors in her individual application. Such errors are appropriately

                                   8   resolved through administrative review. See id. Accordingly, exhausting administrative remedies

                                   9   would serve the purposes underlying. Therefore, Duarte has failed to establish waiver by

                                  10   exhaustion.

                                  11          Accordingly, the Court DISMISSES Duarte’s claim for lack of subject matter jurisdiction.

                                  12          B.     Claim under FOIA and the Privacy Act
Northern District of California
 United States District Court




                                  13          The Commissioner argues that Duarte’s FOIA and Privacy Act claims should be dismissed

                                  14   for two reasons: (1) the claims are moot because the Social Security Administration has already

                                  15   provided the requested documents; and (2) Duarte has not exhausted her administrative remedies.

                                  16   Mot. at 1, 12–14. Duarte does not address these claims in her opposition brief. Because

                                  17   exhaustion provides a sufficient basis for dismissal, the Court does not reach the Commissioner’s

                                  18   mootness argument.

                                  19          The Social Security Administration has established an appeals process for denials of FOIA

                                  20   and Privacy Act requests. See 20 C.F.R. § 402.200 (appeal process for FOIA requests); 20 C.F.R.

                                  21   § 401.70 (appeal process for Privacy Act requests, allowing an appeal to the Executive Director

                                  22   for the Office of Public Disclosure).

                                  23          Under FOIA, a plaintiff must exhaust their administrative remedies before seeking judicial

                                  24   review. In re Steele, 799 F.2d 461, 465 (9th Cir. 1986) (citations omitted). The plaintiff must

                                  25   “request specific information in accordance with published administrative procedures and have the

                                  26   request improperly refused before that party can bring a court action under FOIA.” Id. at 466

                                  27   (citations omitted). Where a plaintiff has failed to exhaust their administrative remedies, the

                                  28   district court lacks jurisdiction to consider the claim. Id.
                                                                                          12
                                         Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 13 of 16




                                   1          The Privacy Act is less clear as to whether a plaintiff must exhaust administrative remedies

                                   2   before bringing suit for an agency’s failure to provide records upon request. Nevertheless, even

                                   3   “[w]here there is no explicit statutory requirement of exhaustion of administrative remedies, the

                                   4   application of exhaustion rules is a matter committed to the discretion of the district court,” and a

                                   5   court may decline jurisdiction or stay a claim for failure to exhaust available administrative

                                   6   remedies if warranted after “balance[ing] the agency’s interest in applying its expertise, correcting

                                   7   its own errors, making a proper record, and maintaining an efficient, independent administrative

                                   8   system, against the interests of private parties in finding adequate redress.” Morrison-Knudsen

                                   9   Co. v. CHG Int’l, Inc., 811 F.2d 1209, 1223 (9th Cir. 1987).

                                  10          Here, Duarte has not alleged that she appealed her FOIA and Privacy Act requests in

                                  11   accordance with the published administrative procedures. She asserts in her complaint that she

                                  12   should not be required to do so, Am. Compl. ¶ 156, but has not pursued such an argument in her
Northern District of California
 United States District Court




                                  13   opposition brief. Moreover, to the extent that requiring administrative exhaustion is discretionary

                                  14   for Privacy Act claims, the circumstances of this case warrant enforcing that requirement. Duarte

                                  15   appears to invoke the Privacy Act as a jurisdictional hook to express her dissatisfaction with the

                                  16   manner in which the Commissioner compiled and produced the administrative record during

                                  17   administrative proceedings. If she wishes to pursue a request for documents under the Privacy

                                  18   Act, she should clearly frame such a request through the administrative channels the

                                  19   Commissioner has provided, including an appeal to the Office of Public Disclosure under 20

                                  20   C.F.R. § 401.70. Accordingly, the Court DISMISSES Duarte’s FOIA and Privacy Act claim for

                                  21   failure to exhaust administrative remedies.

                                  22          C.    The Administrative Procedures Act and Federal Question Statute
                                  23          The Commissioner argues that the Court lacks subject matter jurisdiction over Duarte’s

                                  24   claims because the APA does not confer subject matter jurisdiction. The Court agrees. The APA

                                  25   alone does not confer an independent grant of subject matter jurisdiction to review decisions by

                                  26   the Social Security Administration. Califano v. Sanders, 430 U.S. 99, 107 (1977). The Court also

                                  27   rejects Duarte’s claim that the Court can consider her claim under 28 U.S.C. § 1331, the federal

                                  28   question jurisdiction statute. Opp’n at 21. As the Supreme Court has recognized, federal question
                                                                                         13
                                         Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 14 of 16




                                   1   jurisdiction is precluded by the Social Security Act. Califano, 430 U.S. at 109; see also 42 U.S.C.

                                   2   § 405(h) (“No action against the United States, the Commissioner of Social Security, or any

                                   3   officer or employee thereof shall be brought under section 1331 or 1346 of Title 28 to recover on

                                   4   any claim arising under this subchapter.”). The Court is not persuaded by Duarte’s argument that

                                   5   the outcome differs in a challenge to inaction rather than action by the Commissioner. See Opp’n

                                   6   at 21–22.

                                   7           Accordingly, the Court DISMISSES Duarte’s APA claim for lack of subject matter

                                   8   jurisdiction.

                                   9          D.       Mandamus Claim
                                  10           Duarte seeks to compel the Commissioner to “immediately produce the records

                                  11   demanded,” adjudicate overpayment claims within 30 days of the date of filing the complaint, and

                                  12   pay unpaid benefits between 2001 and 2016. Am. Compl. ¶ 237. Duarte also states she has “the
Northern District of California
 United States District Court




                                  13   right to be assisted by a representative.” Id. ¶ 192. She alternatively seeks to compel tracing of all

                                  14   unpaid benefits and for the Court to retain jurisdiction over the adjudication of the claim of

                                  15   overpayments. Id. At the hearing, however, Duarte’s attorney clarified that the only mandamus

                                  16   relief she requests is the prompt resolution of her appeal to the Appeals Council.

                                  17           District courts “have original jurisdiction of any action in the nature of mandamus to

                                  18   compel an officer or employee of the United States or any agency thereof to perform a duty owed

                                  19   to the plaintiff.” 28 U.S.C. § 1361. Mandamus is an “extraordinary remedy,” available only if

                                  20   three elements are satisfied: “(1) the plaintiff’s claim is clear and certain; (2) the [defendant

                                  21   official’s] duty is ministerial and so plainly prescribed as to be free from doubt; and (3) no other

                                  22   adequate remedy is available.” Johnson v. Reilly, 349 F.3d 1149, 1154 (9th Cir. 2003) (quoting

                                  23   R.T. Vanderbilt Co. v. Babbitt, 113 F.3d 1061, 1065 n.5 (9th Cir. 1997)) (alteration in original).

                                  24   “The common-law writ of mandamus, as codified in 28 U.S.C. § 1361, is intended to provide a

                                  25   remedy for a plaintiff only if he has exhausted all other avenues of relief.” Heckler v. Ringer, 466

                                  26   U.S. 602, 616 (1984).

                                  27           The Commissioner argues that there is no longer a clear duty to be performed and Duarte

                                  28   has not exhausted all other avenues of relief. The Court agrees. While the ALJ’s long delay
                                                                                          14
                                           Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 15 of 16




                                   1   issuing the most recent March 2021 decision raised serious concerns, and Courts might in some

                                   2   limited circumstances have a role in requiring the Commissioner to provide a timely hearing or

                                   3   decision, see Opp’n at 8 (citing Heckler v. Day, 467 U.S. 104 (1984)),5 a decision has now been

                                   4   issued. The parties appear to agree that the most recent decision squarely addressed the primary

                                   5   substantive issue that Duarte sought to raise below: whether payment received as a tort judgment

                                   6   rendered Duarte ineligible for Supplemental Security Income benefits. To the extent Duarte is

                                   7   dissatisfied with the ALJ’s decision, she has adequate remedies through the Appeals Council

                                   8   before, if necessary, seeking judicial review in accordance with 42 U.S.C. § 405(g). While

                                   9   Duarte’s frustration with the circuitous process that the administrative proceedings have taken is

                                  10   understandable, that alone is not grounds for this Court to intervene when those proceedings now

                                  11   appear to be on track. The Social Security Administration is expected, however, to comply with

                                  12   its regulations moving forward, including 20 C.F.R. § 404.1705, which allows the Social Security
Northern District of California
 United States District Court




                                  13   Administration to refuse to recognize a non-attorney representative only if the claimant fails to

                                  14   satisfy the listed requirements.

                                  15          Accordingly, the Court DISMISSES Duarte’s mandamus claim.

                                  16          E.    Injunctive and Declaratory Relief
                                  17          The Commissioner argues Duarte has failed to state a claim for injunctive or declaratory

                                  18   relief because she has not alleged a jurisdictional basis for her claims. The Court agrees.

                                  19          “A federal court may issue an injunction if it has personal jurisdiction over the parties and

                                  20   subject matter jurisdiction over the claim.” Zepeda v. U.S. I.N.S., 753 F.2d 719, 727 (9th Cir.

                                  21   1983). Furthermore, the “Declaratory Judgment Act does not provide an independent

                                  22   jurisdictional basis for suits” and “only permits the district court to adopt a specific remedy when

                                  23   jurisdiction exists.” Fiedler v. Clark, 714 F.2d 77, 79 (9th Cir. 1983) (citing Skelly Oil Co. v.

                                  24
                                  25   5
                                         The Supreme Court held in Heckler v. Day that “it would be an unwarranted judicial intrusion
                                  26   into this pervasively regulated area for federal courts to issue injunctions imposing deadlines with
                                       respect to future disability claims,” but noted that “nothing in this opinion precludes the proper use
                                  27   of injunctive relief to remedy individual violations of § 405(b).” Heckler v. Day, 467 U.S. at 119
                                       & n.33. Another decision Duarte cites for the viability of a mandamus claim in the Social Security
                                  28   context, Lopez v. Heckler, 725 F.2d 1489 (9th Cir. 1984), was vacated by the Supreme Court. See
                                       Heckler v. Lopez, 469 U.S. 1082 (1984).
                                                                                          15
                                            Case 3:20-cv-00151-JCS Document 57 Filed 04/16/21 Page 16 of 16




                                   1   Phillips Petroleum Co., 339 U.S. 667, 671–74 (1950)). As discussed above, the Court lacks

                                   2   subject matter jurisdiction over any substantive claim and therefore lacks subject matter

                                   3   jurisdiction to award injunctive or declaratory relief. Accordingly, the Court DISMISSES

                                   4   Duarte’s requests for injunctive and declaratory relief.

                                   5   V.      CONCLUSION
                                   6           For the reasons discussed above, the Commissioner’s motion to dismiss is GRANTED.

                                   7   The Court concludes that further leave to amend would be futile at this time. The case is therefore

                                   8   DISMISSED without leave to amend, but without prejudice to any claims that Duarte might

                                   9   properly assert under § 405(g) after the Commissioner reaches a final decision, or under FOIA or

                                  10   the Privacy Act after Duarte has exhausted administrative remedies. Judgment shall be entered in

                                  11   favor of the Commissioner.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 16, 2021

                                  14                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  15                                                    Chief Magistrate Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        16
